Citation Nr: 1720806	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right lingual nerve paresthesia.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran had active service from October 1991 to April 1994 and from February 1995 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for right lingual nerve paresthesia and assigned a 10 percent rating, effective December 29, 2009.  A March 2013 rating decision granted an increased rating of 30 percent for right lingual nerve paresthesia, effective December 29, 2009.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

When the issue of entitlement to an initial rating in excess of 30 percent for right lingual nerve paresthesia was previously before the Board in March 2014, it was remanded for additional development.  In the March 2014 remand, the Board found that the issue of entitlement to a TDIU had been raised, and remanded that issue as well.

While the March 2014 remand also instructed the Agency of Original Jurisdiction (AOJ) to consider an additional issue of entitlement to an earlier effective date for the grant of service connection for right lingual nerve paresthesia based upon clear and unmistakable error in an October 2001 rating decision, the Board instructed that such issue should not be returned to the Board unless an appeal had been perfected.  To date, a rating decision was issued on that issue in September 2016 and a notice of disagreement was received in January 2017; however, no statement of the case or substantive appeal is of record.  As such, that issue is not currently before the Board.  





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously noted, in the March 2014 remand the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for right lingual nerve paresthesia.  The remand instructed the AOJ to readjudicate the claim and if the benefits sought were not granted, a supplemental statement of the case should be issued.  A review of the claims file reflects that the issue of entitlement to an initial rating in excess of 30 percent for right lingual nerve paresthesia has not been readjudicated by the AOJ; there is no supplemental statement of the case prior to this issue being returned to the Board.  (Importantly, subsequent to March 2014 remand, voluminous additional evidence was added to the record (including the Veteran's vocational rehabilitation file)).  That evidence must be considered when readjudicating the claim.  Therefore, the AOJ did not accomplish the objectives set forth in the March 2014 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The claim must therefore be remanded.

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, it must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal based upon a review of all evidence, including all evidence received since the March 2014 Board remand.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




